Citation Nr: 0738455	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for spondylosis with 
spondylolisthesis, L4-L5.

2.  Entitlement to service connection for spondylosis with 
spondylolisthesis, L4-L5.

3.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right shoulder injury with 
traumatic arthritis.

4.  Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In December 2003, 
the RO denied entitlement to an evaluation in excess of 0 
percent for bilateral hearing loss and 10 percent for a right 
shoulder disability.  The RO subsequently granted an 
increased rating of 20 percent for a right shoulder 
disability in August 2004 effective June 12, 2003.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In May 2006, the RO denied 
entitlement to service connection for a low back disability, 
reopening the claim based on new and material evidence, but 
denying the claim on the merits.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disability.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In May 2007, the 
veteran and his spouse testified before the undersigned at a 
Board hearing at the RO.

The veteran submitted additional evidence at the time of the 
Board hearing that had not been considered by the RO.  A 
remand pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the veteran waived RO consideration of the 
evidence.


The issues of entitlement to an evaluation in excess of 20 
percent for right shoulder disability and an evaluation in 
excess of 0 percent for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for spondylosis with 
spondylolisthesis, L4-L5 was denied in an April 1977 RO 
decision.

2.  Evidence received since the April 1977 RO decision is not 
cumulative or redundant of previously submitted evidence, and 
raises a reasonable possibility of substantiating the claim.

3.  There is an approximate balance of positive and negative 
evidence regarding whether the veteran's spondylosis with 
spondylolisthesis, L4-L5 is related to an injury in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1977 RO 
decision is new and material and the claim of entitlement to 
service connection for spondylosis with spondylolisthesis, 
L4-L5 is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  Resolving all doubt, spondylosis with spondylolisthesis, 
L4-L5 was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board has considered the veteran's claim to reopen 
service connection for spondylosis with spondylolisthesis, 
L4-L5, as well as the claim to substantiate service 
connection on the merits, with respect to the VCAA, including 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the favorable outcome below, however, no 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA. 
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a).  Because the appellant's claim was received after 
August 2001, this amendment is applicable to the present 
appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
veteran's claim for service connection in this matter under 
the current version of 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

The RO originally denied service connection for spondylosis 
with spondylolisthesis, L-4, L5 in April 1977 on the basis 
that it was considered a constitutional or development 
abnormality and was not a disability under the law.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

Evidence received since the 1977 rating decision consists of 
VA medical records dated in 1984, 1986, and 2006 showing 
continued disability in the low back with complaints of low 
back pain, and two medical opinions addressing the etiology 
of the back disability, one of which is favorable to the 
veteran's claim.  The veteran also testified at a May 2007 
Board hearing along with his wife providing more details 
regarding the in-service events that he believes lead to his 
back disability. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for spondylosis with spondylolisthesis, L4-
L5.  Specifically, the positive medical opinion and the 
veteran and his wife's testimony support the finding of a 
relationship between the veteran's current back disability 
and service.  As mentioned, in terms of reopening the claim, 
the credibility of the new evidence must be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, this 
information constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and the service connection 
claim for spondylosis with spondylolisthesis, L-4, L-5 is 
reopened. 38 U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for spondylosis with 
spondylolisthesis, L4-L5.  He testified that when he fell out 
of a truck in service landing on his right shoulder and part 
of his head, he also injured his back in the process.  The 
veteran's brother and mother submitted statements on his 
behalf indicating that they did not observe the veteran 
having any physical impairment in his back until after he 
returned from service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service. A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows a long-standing present disability in the 
lumbar spine.  A March 1977 VA medical record notes that the 
veteran had a transitional vertebra in the low back.  X-ray 
examination revealed bilateral spondylosis with Grade I out 
of IV spondylolisthesis, L4 on L5, with asymmetry of the 
lumbosacral junction.  A November 1986 VA medical record 
shows an assessment of lumbosacral strain with spasm.  A 
March 2006 private magnetic resonance imaging (MRI) report 
shows an impression of severe Grade I spondylolisthesis, 
bilateral pars defects, and high grade foraminal stenosis at 
L4-5.  Most recently, a May 2006 VA examination report shows 
an impression of spondylolisthesis L4-5 with spinal stenosis.

As mentioned in the previous section, the RO found in 1977 
that the veteran's spine disorder was a congenital disease 
and therefore not a disability for VA purposes.  A November 
2006 VA examiner also noted that the veteran's current 
disability was probably something that existed since 
childhood.  

However, with respect to the issue of whether the veteran's 
spine disability is congenital and preexisted service, the 
Board notes that the service entrance examination report was 
negative, and there is no other finding in service of a pre-
existing lumbar spine disability.  Although spondylolisthesis 
can be congenital in some instances, the medical evidence 
does not establish clear and unmistakable evidence of a pre-
existing congenital lumbar spine disability.  Although the 
2006 VA examiner found that the spondylosis probably existed 
since childhood also is not a definitive opinion, as he gave 
no indication as to why he believed this to be so.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  For this reason, the veteran is considered sound at 
entry into service and there is no probative medical evidence 
that his spondylosis with spondylolisthesis pre-existed 
service.  38 C.F.R. § 3.304(b); see also 38 C.F.R. § 3.306.  
The relevant analysis thus is whether the lumbar spine 
disability was directly incurred in service.

The service medical records are negative for any findings 
related to the back.  As noted in the veteran's testimony, 
however, a September 1973 medical record documents the 
veteran's falling out of a truck in service.

As the record shows a current lumbar spine disability and an 
in-service fall from a truck, the determinative issue is 
whether there is any relationship between these.

The positive evidence consists of a July 2006 letter from a 
private physician, who notes that the veteran had been in his 
care since May 2006 with a history of severe grade I-II 
spondylolisthesis and spondylosis of the lumbar spine with 
suspected bilateral L5 radiculopathies.  The physician 
determined that as the veteran's evaluating/treating 
neurologist and after review of the available medical 
records, it was his opinion that the origin of the veteran's 
spinal disease was more likely than not dated from the 
service injury when he fell from a truck and experienced a 
right shoulder joint separation.  The physician noted that to 
his knowledge the primary focus of the medical investigation 
was the right shoulder and that he had seen no records to 
reflect plain films or other radiological studies of the 
spine obtained at the time of the injury.  The physician 
found that given the magnitude of the subsequently discovered 
spinal disease and with no other documented history of trauma 
to account for it, it was his opinion within a reasonable 
degree of medical probability that the origin of his spinal 
disease dated from the time of his in-service injury.

The medical evidence also shows a chronic back disability 
since 1977; and the veteran and his family have provided 
competent testimony of chronic back impairment since service.  
The veteran and his family are competent to testify as to 
that which they can observe or experience and there is no 
reason shown to doubt their credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The negative evidence consists of a November 2006 VA 
examination report, on which the examiner noted that the 
claims file was reviewed prior to the examination.  The 
examiner indicated that review of the service medical records 
showed no back injury and no low back pain complaints and 
that the veteran did not have an x-ray to his lumbar spine 
while in the service.  The examiner further noted that the 
veteran did not claim any back injury or back pain in service 
or until about 1978 and that currently he had severe low back 
pain with radiation down the left leg to the foot.  The 
examiner found that the veteran's spondylolisthesis L4-5 with 
spinal stenosis was completely unrelated to service.  

The positive and negative evidence in this case is more or 
less equally-balanced.  Both examiners based their opinions 
on review of the service medical records and provided bases 
for their opinions.  The private physician essentially found 
that since there had been no intercurrent injury to the spine 
to explain the back disability, it was reasonably related to 
the in-service fall.  The VA examiner noted that the veteran 
did not have any complaints of back pain in service and 
therefore that the current disability was congenital and 
could not be related to service.

Resolving all doubt in the veteran's favor, the Board finds 
that the spondylosis with spondylolisthesis is related to 
service.  In essence, the Board concludes that there is at 
least an approximate balance of positive and negative 
evidence regarding the question of whether the lumbar spine 
disability was incurred in service.  When the evidence is 
relatively equally-balanced, all doubt is resolved in the 
veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As such, service connection for spondylosis with 
spondylolisthesis, L4-L5 is warranted.


ORDER

Entitlement to service connection for spondylosis with 
spondylolisthesis, L4-L5 is granted, subject to the rules and 
payment of monetary benefits.


REMAND

The veteran testified in the May 2007 hearing that the 
severity of his right shoulder disability had worsened.  He 
stated that he could not lift his arm above his head and that 
his wife had to help him dress.  He also mentioned that even 
though he was right-handed, due to the numbness in the right 
arm he no longer used his right hand to do things.  The 
record demonstrates that the veteran was last evaluated for 
his right shoulder in an August 2004 VA examination.  When it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, another examination should be scheduled to 
determine whether the present level of his right shoulder 
disability has increased since the August 2004 VA 
examination.  38 C.F.R. § 3.159(c).  A neurological 
evaluation also should be provided to determine the extent of 
any separate neurological disabilities related to the right 
shoulder disability.

The veteran is currently evaluated as 0 percent disabled for 
his bilateral hearing loss.  He testified that he gets 
embarrassed that as the owner of his company he cannot hear 
what people are saying when he sits in on meetings.  A May 
2007 letter from a private physician also notes that the 
veteran had no ability to hear at 2000 Hz and 4000 Hz and had 
20dBL and 40dBL hearing loss.  This letter does not include 
complete audiological results; nor is there any indication 
that any examination performed to come up with these results 
was compliant with 38 C.F.R. § 4.85(a).  Therefore, the 
veteran's hearing loss cannot be rated based on the 
examiner's findings.  As the May 2007 letter and the 
veteran's testimony indicates that the veteran's hearing loss 
condition has worsened since he was last evaluated by a VA 
examiner in August 2004, another examination to evaluate this 
disability should be provided, as well.  38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA orthopedic 
to determine the present severity of his 
right shoulder disability.  Specifically 
the examiner(s) should do the following:

(a)  Report the ranges of forward flexion 
and abduction in the right shoulder to the 
nearest degree, including any additional 
loss of motion due to pain on use or 
during flare-ups.  If feasible, state 
whether the veteran can move his right arm 
past 25 degrees from the side, to midway 
between side and shoulder level, or at 
shoulder level.

(b)  Note whether there is any ankylosis 
of the scapulohumeral articulation or 
malunion or nonunion of the humerus.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Schedule the veteran for a VA 
neurological examination to determine 
whether there are any associated 
neurologic abnormalities, including any 
secondary conditions in the right arm, 
wrist, or fingers.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide a 
detailed rationale for all medical 
opinions.

3.  Schedule the veteran for a VA 
audiological examination to determine the 
current severity of his hearing loss 
disability, and the extent to which his 
hearing loss affects his ability to 
perform his duties at work, including 
attending meetings.  The claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide a 
detailed rationale for all medical 
opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


